United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20110
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SAM ROBERTS JUNIOR,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CR-293-1
                       --------------------

Before   BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     Court-appointed appellate counsel for defendant Sam Roberts

Junior has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Junior

has filed a pro se response brief in which he also requests the

appointment of a new appellate attorney.

     Our independent review of the briefs and the record

discloses no nonfrivolous issues for appeal.    Appointed counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20110
                                 -2-

further responsibilities, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.   Junior’s request for the appointment

of a new attorney is DENIED.

     ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR THE

APPOINTMENT OF COUNSEL DENIED.